NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



DEBORAH L. WOOD, a/k/a DEBORAH     )
WOOD.                              )
                                   )
       Appellant,                  )
                                   )
v.                                 )               Case No. 2D17-3332
                                   )
GREEN TREE SERVICING LLC,          )
                                   )
       Appellee.                   )
___________________________________)

Opinion filed April 13, 2018.

Appeal from the Circuit Court for Pinellas
County; Jack Day, Judge.

Charles Cadrecha of Florida Consumer Law
Center, P.A., Tampa, for Appellant.

Steven J. Brotman and Michael P.
DeSimone of Locke Lord, LLP, West Palm
Beach; and David Rosenberg and Cynthia
L. Comras of Robertson, Anschutz &
Schneid, P.L., Boca Raton, for Appellee.



PER CURIAM.

              Affirmed.




LaROSE, C.J., SILBERMAN and ROTHSTEIN-YOUAKIM, JJ., Concur.